COOD\lOUU`|-$>OON_‘

l\)l\)l\)l\)l\)l\)l\)|\)_.x_x_x_.\_x_..\_.\_.\__\_.\
YNO)UTLWN-*O(DW\IO)U`|LOOM-¥O

 

CaS€ 14-50333-btb DOC 475 Entered 03/15/19 12246:44 Page l Of 6

RECEWED

AND ?ll_-ED
Anthony G. Thomas
7725 Peavine Peal< Court ZUlgHAR 114 Pl‘l 121 lB
Reno, NV 89523
Tel: _(408) 640-2795 _ U.S. BANKRUPTCY COURT
E-mall: atemerale@gmail.com HARY A. SCHU`lf. CLERK

Debtor ln Propria Persona

UNITED STATES BANKRUPTCY COURT
D|STR|CT OF NEVADA - RENO

lN RE: Case No. BK-N~14-50333-BTB
Case No. BK-N-14-50331-BTB

ANTHONY THOl\/lAS and (Jointly Administered)

WEND| THOl\/lAS

CHAPTER 7
AT El\/lERALD, LLC NOT|CE OF l\/lOT|ON FOR JUD|C\AL

)
)
)
§
)NoTlcE oi= LAv\/ & FAcTs [FRE 201]

 

 

Debtors.
Date:
)Time:
) Dept. 2
)Judge: Hon. Bruce T. Beesley
)

 

TO THE HONORABLE COURT, ALL PARTIES AND THEIR
ATTORNEYS OF RECORD:

NOT|CE lS HEREBY GlVEN that a l\/lOTlON FOR JUD|C|AL NOT|CE OF LAW
AND FACTS Was filed on 3-12-2018 by Debtor Anthony G. Thomas. The l\/lotion seeks
the following relief:

Debtor seeks that the Court take Judicia| Notice ofthe LaW & Facts in this case
including all ofthe law and facts that can be derived from the Exhibits attached to the
Debtor’s Filing of 12-1 7-2018 consisting of Exhibit 1 With 12 Exhibits attached, followed
by Exhibit 2-8 inclusive that are necessary for a proper adjudication of the l\/lotion to
Se|| the Thomas Emerald in violation of the Notice Rules mandated by BK Code 363(b)
as Well as BK Rules 6004 and BK Rule 2002 as noted in Exhibit 3 of the 12-17-2018
filing pp.60-74 of 189. The hearing for the sale of the l\/lotion currently set for l\/larch
22"d 2018, must necessarily be continued in light of the filing of this l\/lotion for Judicial
Notice of LaW & Facts in this matter.

Any opposition must be filed pursuant to Loca| Rule 9014.

_ 1 _
HUTTEFEFUUTIUN`FURUUUTCFIFNU“CEUFTIW`ENUT£ETBTFRE `ZIF|T'_

 

ccooo\rodui¢.c»)r\)-\

NNNNN_-\__\__.\__\__.\__\__\__.\_\_\

 

 

CaS€ 14-50333-btb DOC 475 Ehtet’ed 03/15/19 12246:44 Page 2 Of 6

NOT|CE |S FURTHER GlVEN that if you do not Want the Court to grant the relief

sought in the l\/lotjon, or if you want the courtto consider your views on the l\/lotion,
then you must file an opposition with the court, and serve a copy on the person making
the l\/lotion no later than 14 days preceding the hearing date for the motion, unless an
exception applies (see Local Rule 9014(d)(3)).

The opposition must state your position, set forth all relevant facts and legal
authority, and be supported by affidavits or declarations that conform to l_ocal Rule
9014( C).

lfyou object to the relief requested, you must file a WR|TTEN response to this
pleading with the court. You must also serve your written response on the person who
sent you this notice.

lf you do not file a written response with the court, or if you do not serve your
written response on the person who sent you this notice, then:

The court may refuse to allow you to speak at the scheduled hearing; and
* The court may rule against you without formally calling the matter at the hearing

NOT|CE lS FURTHER Gl\/EN that the hearing on the said l\/lotlon will be held
before a United States Bankruptcy Judge at the Date & Time noted in the caption
above.

This l\/lotion is based upon this Notice, the attached Declaration of Anthony G.
Thomas submitted in support, and any additional paper that the Debtor shall file after

the filing of this l\/lotlon, including the Proposed Order for the Court identifying each item
effect and law that is sought to bejudicially noticed under this l\/lotlon.

Dated: l\/larch 7"‘ 2019. Respectfully submitted,

 

Deb or ln Propn`a Persona

HUTR:EUF`HUTTUNFUHTJU|CIIFNUTTCE_UFWETSTFRE'IUH_'

 

_\

l\J[\Jl\Jl\J|\JI\Jl\)|\J[\)_;_\_\_\-\_\_\_\_\_x
CO\]OjUT-£>~(A)l\)-\O©CO\I®UT-A(A)l\)-\OLOCO\]@UT-5>~(¢\)'\)

 

CaS€ 14-50333-btb DOC 475 Ehtet’ed 03/15/19 12246:44 Page 3 Of 6

Anthony G. Thomas

7725 Peavine Peak Court
Reno, NV 89523

Tel: (408) 640-2795

E-mail: atemerale@,gmail.com

 

Debtor ln Propria Persona

UN|TED STATES BANKRUPTCY COURT
D|STR|CT OF NEVADA - RENO

|N RE: Case No. BK-N-14-50333-BTB
CaSe NO. BK-N-14-60442-BTB

(Jointly Administered)
CHAPTER 7

ANTHONY THOl\/lAS and
WEND| THOl\/lAS
AT El\/lERALD, LLC [F’ROPOSED] ORDER TAK|NG JUD|C|AL

l

l

l

l

l

§

)NOT|CE OF LAW & FACTS

Debtors. )
l
l
l
l
l
l

Date:

Time:

Judge: Hon. Bruce T. Beesley
Courtroom: 2

 

 

 

The Court, having reviewed Dockg,t Entry 439 filed on 12-17-2018 Exhibits 1-8
as well as Exhibits 1-4 to the Declaration of Anthony G. Thomas filed on 3-7-2019
hereby either takes notice or does not take notice to each specific request prefaced
with the letter R as follows:
DE 439 Notice

Ex # Description of Exhibits /Requests made Pages Taken
Y N

 

1 App for Order Shortening Time - MTN to Con 01-09

R1.1 Take Notice of 12-17-2018 l\/lotion where Debtor
Anthony G. Thomas claims that did not receive
statutory notice pursuant to Bankruptcy Code Section
363(b) and BK Rules 6004 and 2002. Failure to
provide l\/lr. Thomas with notice PR|OR to sale deprived
l\/lr. Thomas of his right to object to the proposed sale

 

 

 

 

under Ru|e 6004(b)

 

 

 

PRoPosED oRDER RE: DEBTOR ANTHoNv THoMAs's MoTroN FoR JuDrcrAL NoTrcE
_ 1 _

 

 

C)CD®\|O)U`l-ldb~)l\)-*

NN[\)[\)[\)[\)[\)[\)[\)_A.A_;_;.A._\._\._\._\_;
m\]@U`l-b(»)l\)-¥OCD®\|CDU`|LOJI\)-\

CaS€ 14-50333-btb DOC 475 Ehtet’ed 03/15/19 12246:44 Page 4 Of 6

 

R1.2

R1.3
R1.4

Exh. 3

R3.1

R3.2

R.3.2

R.3.3

 

 

Exhibit 1 p.9 to 12-6-2018 Letter to Hartman

Take Judicial Notice of Jennifer Jodoin’s l_inkedin
profile:

Title: Director of Land Acquisition at KT Urban

Experience: KT Urban: Director of Development
Services February 2015 - Present

KT Propertles Project l\/lanager Jan. 2010-Present

Project l\/lanager at Tersini Construction from 2000-
2009

Exhibit 3 - Law of Notice - pp. 60-74 of 189

Take Notice of 2016-2017 Norton Bankruptcy Code
starting at p. 60 Rule 363(b)(1) (see p. 62) that states:

The Trustee after notice and a hearing, may use, sell
or lease other than in the ordinary course of business,
property of the estate...

Bankruptcy Rules - Rule 6004 - Use, Sale or Lease
of Property.

(a) Notice of Proposed Use, Sale or Lease of
Property

Notice of a Proposed use, sale or lease or sale
of property, other than cash collateral, not in the
ordinary course of business shall be given
pursuant to Rule 2002(a)(2), (c)(1) ( i) and (k)
and, if applicable with Section 363(b)(2) of the
Code

Rule 2002(a)(2) Notices to Credltors...
(a) Twenty One Day Notices to Parties in lnterest.

Except as provided in subdivisions (h) ( l) (l) (p)
and (q) the clerk, or some other person as the
court may direct shall give the debtor, the
trustee, all creditors and intenture trustees at
least 21 days notice by mail of:

(2) a proposed use, sale, or lease of property
of the estate other than in the ordinary
course of business, unless the court for
cause shown shortens the time or directs
another method of giving notice.

 

19

19

19

19

19

62

62

69

69

71-72

 

 

 

PROPOSED ORDER RE: DEBTOR ANTHONY THOMAS'S MOTION FOR JUDIC|AL NOT|CE

_2_

 

 

 

___\

O(O(D\|O§UIACA>N

NNNNNNNNN_;_\_\._\_\_\_\_\_\_\
m\|O}Ul-">~CA>N-\O(OCD\IO§U\J>~CA>N-\

 

CaS€ 14-50333-btb DOC 475 Ehtet’ed 03/15/19 12246:44 Page 5 Of 6

 

R4

Poweii v. Arabama (1932) 287 u.s. 45, 68-69;

What, then, does a hearing include? Historically and in
practice, in our own country at least, it has always
included the right to the aid of counsel when desired
and provided by the party asserting the right. The right
69*69 to be heard would be, in many cases, of little
avail if it did not comprehend the right to be heard by
counsel. Even the intelligent and educated layman has
small and sometimes no skill in the science of law. lf
charged with crime, he is incapable, generally, of
determining for himself whether the indictment is good
or bad. He is unfamiliar with the rules of evidence. Left
without the aid of counsel he may be put on trial without
a proper charge, and convicted upon incompetent
evidence, or evidence irrelevant to the issue or
otherwise inadmissible. He lacks both the skill and
knowledge adequately to prepare his defense, even
though he have a perfect one. He requires the guiding
hand of counsel at every step in the proceedings
against him. Without it, though he be not guilty, he
faces the danger of conviction because he does not
know how to establish his innocence. lf that be true of
men of intelligence, how much more true is it of the
ignorant and illiterate, or those of feeble intellect. lf in
any case, civil or crimina|, a state or federal court
were arbitrarily to refuse to hear a party by counsel,
employed by and appearing for him, it reasonably
may not be doubted that such a refusal would be a
denial of a hearing, and, therefore, of due process
in the constitutional sense.

 

more created uslw er \4 page lher

‘1-*24-

 

Dod¢¢t’ whic§ 3+7 E,< r><,,i¢ hmw

 

 

b e»¢_igj_slgm@l hit-rr m ro~H>-zo»‘/

 

 

m new En+w 469£\¢¢10\ 3~4»20»9 ._ _

 

 

E>¢wt>`r+':t le baldwin oF-M¢fmvy

 

G»W gym-14 flui_~rweis "

 

 

r~lc <lodt§,)- pm-_“F' Gf'
6€'.4'3]1¢2> I>v '

 

 

 

2\ wm:dr)w,'_<, wfdl-bhme

 

DP““~Q, C_¢we.l?r~\a b+\wv\ \O‘3l'3013*"'0.»/~J

 

 

\\'l‘rs-'z.t.'rujrF

 

 

 

 

 

 

_3_

PROPOSED ORDER RE: DEBTOR ANTHONY THOMAS'S MOT|ON FOR JUD|C|AL NOT|CE

 

 

_\

O(O®\lO)O`l-D~OON

NNNNNNNNN-\-\-\-\_\_x_x_x_x_x
m\lo)()`l-POON-¥O(Q®\IO)U`|-POQN-\

CaS€ 14-50333-btb DOC 475 Ehtet’ed 03/15/19 12246:44 Page 6 Of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

Judge

 

PRoPosED oRDER RE: DEBToR ANTHoNY THoMAs's MoTroN FoR JuDrcrAL NoTrcE
_ 4 _

 

 

 

 

